IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0696
                               Filed March 8, 2017


JERRY MATTHEW STILEN,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Pottawattamie County, Kathleen A.

Kilnoski, Judge.



      Jerry Stilen appeals the district court’s denial of his application for

postconviction relief. AFFIRMED.




      Mark C. Smith, State Appellate Defender, and Stephan J. Japuntich,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Kelli A. Huser, Assistant Attorney

General, for appellee.




      Considered by Mullins, P.J., and Bower and McDonald, JJ.
                                          2


MULLINS, Presiding Judge.

       Jerry Stilen appeals the district court’s denial of his application for

postconviction relief (PCR). Stilen was originally charged with burglary in the first

degree, burglary in the second degree, possession of a controlled substance,

domestic abuse assault by strangulation, and domestic abuse assault by

strangulation causing bodily injury. Pursuant to a plea bargain, he pled guilty to

burglary in the second degree and a serious misdemeanor assault causing bodily

injury, and received suspended sentences of ten years and 180 days to run

concurrently, with two years of supervised probation. He subsequently violated

his probation and was required to serve the terms of incarceration previously

ordered.

       Stilen filed a PCR application claiming his trial counsel rendered

ineffective assistance in allowing him to plead guilty.        After an evidentiary

hearing, the district court denied the PCR application. Stilen appeals, arguing

the court erred in denying his application. He also raises a new issue: During the

probation revocation hearing, the district court failed to grant him a right of

allocution and failed to consider all necessary factors at the dispositional phase

of the hearing.

       The State challenges whether Stilen preserved error on any of his claims.

As to his challenge to the guilty plea, we note that although Stilen initially alleged

his counsel was ineffective in allowing him to plead guilty in his original PCR

application, a later amendment appears to shift his focus to the factual basis and

the voluntariness of his plea.      On appeal, Stilen focuses on the knowing,

voluntary, and intelligent waiver of his rights. The PCR court considered all those
                                          3


issues and made thorough findings of fact. Without ruling on error preservation,

we agree with the decision of the district court and affirm on the guilty-plea issue

pursuant to Iowa Court Rule 21.26(1)(a), (b), (d), and (e).

       With regard to Stilen’s new claim concerning the district court’s failings

during his probation revocation hearing, we agree with the State that error was

not preserved because the issues were not raised before or considered by the

district court at the PCR hearing and there is no decision for us to review. 1 See

Meier v. Senecaut, 641 N.W.2d 532, 537 (Iowa 2002) (“It is a fundamental

doctrine of appellate review that issues must ordinarily be both raised and

decided by the district court before we will decide them on appeal.”).

       AFFIRMED.




1
 We note, however, the challenges made and the authorities cited     by Stilen are based
on requirements attendant to sentencing hearings upon entry          of judgment or at
sentencing hearings as a part of revocation of deferred judgments.    The posture of this
case is disposition of a probation violation proceeding following    a prior sentencing
hearing that resulted in entry of judgment and sentence.